USCA11 Case: 19-15014    Date Filed: 03/18/2021      Page: 1 of 18



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 19-15014
                        ________________________

                D.C. Docket No. 1:19-cv-00040-ECM-JTA

TRIP WHATLEY,
SUSAN MOORE,
TRACY LENTZ,

                                              Plaintiffs - Appellants,

KEITH BOWERS, et al.,

                                              Plaintiffs,

                                 versus

THE OHIO NATIONAL LIFE
INSURANCE COMPANY,
OHIO NATIONAL LIFE ASSURANCE
COMPANY,
OHIO NATIONAL EQUITIES, INC.,

                                              Defendants - Appellees.

                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (March 18, 2021)
          USCA11 Case: 19-15014         Date Filed: 03/18/2021      Page: 2 of 18



Before WILSON, GRANT, and TJOFLAT, Circuit Judges.

PER CURIAM:

       The issue presented by this appeal is whether Plaintiffs Trip Whatley, Susan

Moore, and Tracy Lentz can bring claims against Ohio National and its affiliated

companies (collectively, Ohio National) for failure to pay commissions under a

contract to which the Plaintiffs are not parties. Plaintiffs brought claims for breach

of contract as intended third-party beneficiaries, unjust enrichment, and tortious

interference with business relations. The district court dismissed each claim with

prejudice. After careful review, and with the benefit of oral argument, we affirm.

                                             I.

       Ohio National is an insurance corporation that sells financial products. The

financial product relevant to this case is a variable annuity with a guaranteed

minimum income benefit rider (for simplicity, referred to as an Annuity). Ohio

National issues these Annuities to broker dealers pursuant to Selling Agreements. 1

The broker dealers then enlist sales representatives—including Plaintiffs Whatley,

Moore, and Lentz—to sell the Annuities. Plaintiffs have separate contracts with

the broker dealers and are not parties to the Selling Agreements.



1
 Plaintiffs Whatley, Moore, and Lentz are registered representatives of broker dealers
ProEquities, Inc., LPL Financial, and Securities America, respectively. Each of these broker
dealers had a Selling Agreement with Ohio National. But because the Selling Agreements with
each broker dealer—as well as the attached Commission Schedules—are substantively identical,
we refer to them collectively.
                                             2
           USCA11 Case: 19-15014            Date Filed: 03/18/2021       Page: 3 of 18



       Section 9 of the Selling Agreements between Ohio National and the broker

dealers is entitled “Commissions Payable.” It provides:

               Commissions payable in connection with the contracts
               shall be paid to [the broker dealer] . . . according to the
               Commission Schedule(s) . . . . Compensation to the
               [broker dealer’s] Representatives . . . will be governed by
               agreement between [the broker dealer] and its
               Representatives and its payment will be the [broker
               dealer’s] responsibility.

Section 9 further states that Ohio National’s obligation to pay commissions

pursuant to the Commission Schedule “shall survive this Agreement unless the

Agreement is terminated for cause by [Ohio National].” And the Commission

Schedule provides, in part, that Ohio National is to pay the broker dealer “trail

commissions” in return for selling and servicing Annuities.2

       Plaintiffs allege that on September 28, 2018, Ohio National terminated the

Selling Agreements with all broker dealers without cause and refused to pay the

broker dealers trail commissions owed on existing Annuities. The result, Plaintiffs

allege, was that the broker dealers were unable to pass those trail commissions

along to Plaintiffs pursuant to their separate agreements. 3




2
  Trail commissions are commissions on previously sold Annuities that remain in force. The
Commission Schedule provides that “[t]rail commissions will continue to be paid to the broker
dealer of record while the Selling Agreement remains in force and will be paid on a particular
contract until the contract is surrendered or annuitized.”
3
  The terms of the contracts between Plaintiffs and the broker dealers are not alleged in the First
Amended Complaint.
                                                 3
          USCA11 Case: 19-15014          Date Filed: 03/18/2021      Page: 4 of 18



       On January 11, 2019, Plaintiffs filed this lawsuit against Ohio National, and

on April 2, 2019, they filed a First Amended Complaint as a matter of course. The

First Amended Complaint includes five causes of action, but only three are before

us on appeal. 4 Plaintiffs’ first claim is for breach of contract, based on the theory

that they have standing as third-party beneficiaries of the Selling Agreements.

Second, and in the alternative to the breach of contract claim, Plaintiffs allege

unjust enrichment on the basis that it is unjust for Ohio National to benefit from

retaining trail commissions that should have been paid pursuant to the Selling

Agreements. Plaintiffs’ third claim is for tortious interference with business

relations. They claim that by failing to pay commissions, Ohio National interfered

with the separate contracts between the broker dealers and Plaintiffs.

       The district court granted Ohio National’s motion to dismiss all claims.

First, the court found that Plaintiffs’ lacked standing to bring a breach of contract

claim because they were not intended beneficiaries of the Selling Agreements. The

district court relied heavily on Section 9 of the Selling Agreements which provides

for direct payments from Ohio National to the broker dealer, while providing that

Plaintiffs’ compensation is the broker dealer’s responsibility. Second, the court




4
 The First Amended Complaint includes claims for declaratory relief and promissory estoppel,
but those claims are no longer raised on appeal. See Oral Argument Recording at 00:39–00:50
(Dec. 18, 2020).


                                              4
          USCA11 Case: 19-15014          Date Filed: 03/18/2021      Page: 5 of 18



held that Appellants could not bring an unjust enrichment claim based on an issue

that was expressly governed by contract. Third, the court dismissed Plaintiffs’

tortious interference claim, holding that under the “refusal to deal” doctrine, Ohio

National could not be held liable in tort for terminating the Selling Agreements and

stopping payment on trail commissions. Rather than granting Plaintiffs leave to

amend, the district court dismissed each claim with prejudice. This appeal

followed.

                                             II.

       We review de novo a district court’s grant of a motion to dismiss with

prejudice. Almanza v. United Airlines, Inc., 851 F.3d 1060, 1066 (11th Cir. 2017).

“We must accept the factual allegations in the complaint as true and construe them

in the light most favorable to the plaintiff.” Id.

                                             III.

                                             A.

       We begin by addressing Plaintiffs’ third-party beneficiary breach of contract

claim. Under Ohio law, a third party has standing to sue for breach of contract

only if they are an intended—rather than an incidental—beneficiary. 5

TRINOVA Corp. v. Pilkington Bros., P.L.C., 638 N.E.2d 572, 577 (Ohio 1994). To



5
  This claim is governed by Ohio law because the Selling Agreements provide for Ohio choice of
law.
                                              5
          USCA11 Case: 19-15014          Date Filed: 03/18/2021      Page: 6 of 18



be an intended beneficiary, a third party must show that the contracting parties

intended to directly benefit the third party. Huff v. FirstEnergy Corp., 957 N.E.2d

3, 7 (Ohio 2011). “Generally, the parties’ intention to benefit a third party will be

found in the language of the agreement.” Id.

       Plaintiffs argue that they are intended third-party beneficiaries under the

plain language of the Selling Agreements. In support, they point out that the

Selling Agreements refer to “Representatives” at least 25 times.

       Ohio National responds by pointing us to two recent Sixth Circuit decisions.

Cook v. Ohio Nat’l Life Ins. Co., 961 F.3d 850 (6th Cir. 2020); Browning v. Ohio

Nat’l Life Ins. Co., 819 F. App’x 306 (6th Cir. 2020). In these cases, sales

representatives brought claims against Ohio National for breach of contract as

third-party beneficiaries and for unjust enrichment. The claims were based on the

same factual predicate alleged here.

       In Cook, for example, the Sixth Circuit rejected the third-party beneficiary

breach of contract claims.6 961 F.3d at 856. It explained that Section 9 of the

Selling Agreements requires Ohio National to pay the broker dealer directly. Id.

And although the Selling Agreements frequently reference sales representatives,

Section 9 explicitly provides that the representatives’ compensation remains the


6
  We cite to Cook—a published decision—although Browning applied the same reasoning and
reached the same result. Browning, 819 F. App’x at 308 (“Our court’s decision in Cook dictates
the outcome of Browning’s appeal.”).
                                              6
         USCA11 Case: 19-15014        Date Filed: 03/18/2021    Page: 7 of 18



broker dealer’s responsibility. Therefore, the Sixth Circuit found that the plain

language of the Selling Agreements does not evince the parties’ intent to directly

benefit the sales representatives. Id. Cook is on point here, and, like the district

court, we find its reasoning persuasive.

      Yet Plaintiffs argue that Ohio law demands the opposite result. See Visintine

& Co. v. New York, Chi. & St. Louis R. Co., 160 N.E.2d 311 (Ohio 1959) (per

curiam). In Visintine, the State of Ohio had a contract with several railroad

companies and a separate agreement with a contractor to complete a single

construction project. Id. at 312–14. The two contracts made the work of the

railroad companies and the contractor mutually dependent. Id. at 314. When the

railroad companies failed to perform their work, the contractor sued them for

breach of contract. Id. at 313. Although there was no contract between the

railroad companies and the contractor, the court concluded that the contractor

could bring the action as a third-party beneficiary. Id. at 314. The companies had

taken on a duty to perform obligations for the contractor (and vice versa) in the

interest of completing the project as scheduled. Therefore, it was “apparent that

[the companies’ contract with the State] was intended to benefit the contractor.”

Id. (framing the core question as: “what was the performance contracted for and

what is the best way to bring it about”).




                                            7
           USCA11 Case: 19-15014          Date Filed: 03/18/2021       Page: 8 of 18



       The district court found that Visintine does not apply here because its

holding was limited to creditor beneficiaries. But even assuming Visintine is not

so limited, the contractual language in that case established that the contractor and

the railroad companies had assumed reciprocal obligations to one another. In

contrast, Ohio National did not take on any duty vis-à-vis Plaintiffs. To the

contrary, “the performance contracted for” in the Selling Agreements was that

Ohio National would issue compensation only to the broker dealer, while the

broker dealer would remain responsible for Plaintiffs’ compensation. Id.

Therefore, the Selling Agreements do not reflect an intent to benefit Plaintiffs.

       It is true, of course, that “[w]e must accept the factual allegations in the

complaint as true” at this stage. Almanza, 851 F.3d at 1066. But because the plain

contractual language of the Selling Agreements demonstrates that the parties did

not intend to benefit Plaintiffs, the third-party beneficiary claim fails as a matter of

law. 7 Accordingly, we affirm the district court’s grant of Ohio National’s motion

to dismiss Plaintiffs’ breach of contract claim for lack of standing.




7
  Ohio National also argues that the relief Plaintiffs seek— enforcement of the Selling
Agreements as third-party beneficiaries—would violate FINRA Rules, which prohibit direct
payments to broker dealers’ sales representatives. See FINRA Rule 2320(g)(1) (providing that
“no associated person of a [FINRA] member shall accept any compensation from anyone other
than the member with which the person is associated”). Because we conclude that the plain
language of the Selling Agreements does not evince an intent to benefit Plaintiffs, we need not
decide whether the relief Plaintiffs seek would trigger a violation of FINRA rules.
                                                8
         USCA11 Case: 19-15014        Date Filed: 03/18/2021    Page: 9 of 18



                                          B.

      We turn next to Plaintiffs’ unjust enrichment claim. As with the breach of

contract claim, Plaintiffs pled this claim under Ohio law. To recover for unjust

enrichment under Ohio law, a plaintiff must prove three elements: “(1) a benefit

conferred by a plaintiff upon a defendant; (2) knowledge by the defendant of the

benefit; and (3) retention of the benefit by the defendant under circumstances

where it would be unjust to do so without payment.” See Hambleton v. R.G. Barry

Corp., 465 N.E.2d 1298, 1302 (Ohio 1984) (per curiam). “Unjust enrichment is an

equitable doctrine . . . that operates in the absence of an express contract.”

Wuliger v. Mfrs. Life Ins. Co., 567 F.3d 787, 799 (6th Cir. 2009) (quoting Beatley

v. Beatley, 828 N.E.2d 180, 192–93 (Ohio Ct. App. 2005)). “Thus, Ohio law is

clear that a plaintiff may not recover under the theory of unjust enrichment or

quasi-contract when an express contract covers the same subject.” Wuliger, 567

F.3d at 799 (internal quotation mark omitted).

      As a result, Plaintiffs cannot recover for unjust enrichment. See Cook, 961

F.3d 858–59. Again, Cook is on point and persuasive. The subject of Plaintiffs’

claim is that Ohio National owes them commissions. But, as the Sixth Circuit

explained, the Selling Agreements address that subject directly, stating that Ohio

National is not responsible for the compensation of a broker dealer’s sales

representatives. Id. Therefore, the subject of Plaintiffs’ claim is covered by an


                                           9
             USCA11 Case: 19-15014           Date Filed: 03/18/2021       Page: 10 of 18



express contract. And as a result, Plaintiffs cannot recover under a theory of unjust

enrichment.

                                                  C.

          Plaintiffs also appeal the dismissal of their tortious interference claim. 8 This

time relying on Alabama law, Plaintiffs allege that Ohio National’s refusal to pay

commissions had the effect of interfering with contracts between Plaintiffs and the

broker dealers.

          Under Alabama law, tortious interference with business relations requires:

“(1) the existence of a protectible business relationship; (2) of which the defendant

knew; (3) to which the defendant was a stranger; (4) with which the defendant

intentionally interfered; and (5) damage.” White Sands Grp., L.L.C. v. PRS II,

LLC, 32 So. 3d 5, 14 (Ala. 2009). Plaintiffs’ theory is that Ohio National knew

about the contracts between the broker dealers and their sales representatives, and

that Ohio National’s termination of the Selling Agreements interfered with those

contracts by preventing the broker dealers from passing a portion of the trail

commissions to Plaintiffs.

          The district court found that, based on the Alabama Supreme Court’s

decision in Barber v. Business Products Center, Inc., Plaintiffs’ claim fails on the

fourth element—intentional interference. 677 So. 2d 223 (Ala. 1996), overruled


8
    Tortious interference was not at issue in the Sixth Circuit’s Cook decision.
                                                  10
          USCA11 Case: 19-15014           Date Filed: 03/18/2021        Page: 11 of 18



on other grounds by White Sands Group, L.L.C., 32 So. 3d at 14. 9 Barber held that

a “mere refusal to deal” does not constitute tortious interference with business

relations. Id. at 228. In that case, the plaintiffs won a contract with the

government to repair typewriters. Id. at 226. The government had separate

contracts to buy typewriters from Panasonic and Canon. Id. These contracts

required Panasonic and Canon to make available parts and repair information to

local maintenance providers, such as the plaintiffs. Id. But when the plaintiffs

reached out to Panasonic’s and Canon’s local dealers to obtain needed repair parts,

the dealers refused to sell the parts, citing company policies to sell only to

authorized dealers. Id. As a result, the plaintiffs’ ability to perform their

government contract was severely impaired. The plaintiffs subsequently brought

claims against Panasonic and Canon, including for wanton misconduct and tortious

interference with business relations. Id. at 225.

       These two claims were dismissed at summary judgment, and the Alabama

Supreme Court affirmed. On the wantonness claim, the court held that “a mere

failure to perform a contractual obligation is not a tort.” Id. at 228. On the tortious

interference claim, it held that “a mere refusal to deal is not an intentional


9
  White Sands overruled Barber to the extent that it required evidence of fraud, force, or coercion
as an element of the prima facie case for tortious interference with business relations. 32 So. 3d
at 14. The parties here seem to agree that White Sands did not overrule Barber to the extent it
held that “a mere refusal to deal is not an intentional interference with contractual relations.”
Barber, 677 So. 2d at 228 (citing Bear Creek Enters., Inc. v. Warrior & Gulf Navigation Co.,
529 So. 2d 959 (Ala. 1988)).
                                                11
         USCA11 Case: 19-15014        Date Filed: 03/18/2021     Page: 12 of 18



interference with contractual relations.” Id. (citing Bear Creek Enters., Inc. v.

Warrior & Gulf Navigation Co., 529 So. 2d 959 (Ala. 1988)). The court explained

that “intentional interference” requires evidence of “active interference”—a mere

breach of contract is not enough. Id. (holding that “defendants have the right to do

business with whoever they choose and, although their refusal to deal may be

actionable as a breach of contract, it is not actionable in tort”).

      Barber relied in part on an earlier Alabama refusal-to-deal case in which a

contractor’s decision to terminate a subcontractor did not amount to an “intentional

interference” with the contract between the subcontractor and its employees. See

Bear Creek Enters., 529 So. 2d at 960–61. Importantly, the contractor in Bear

Creek did not actively induce the subcontractor to break its contract with its

employees—it merely refused to deal with the subcontractor going forward. Id. at

961. So, even though the contractor’s refusal to deal disrupted the performance of

the subcontractor-employee contract, it was not an intentional interference with

business relations. Id.

      As Plaintiffs point out, Bear Creek and Barber are different from this case in

at least two ways. First, those cases were decided at summary judgment rather

than at the pleading stage. Second, and more fundamentally, refusal-to-deal cases

involve a defendant’s decision not to transact business with another entity, or not

to continue enlisting a particular subcontractor. See id. at 960–61; Barber, 677 So.


                                           12
         USCA11 Case: 19-15014       Date Filed: 03/18/2021   Page: 13 of 18



2d at 228. The twist here is that Plaintiffs are not arguing that Ohio National must

do business with broker dealers going forward—only that Ohio National must pay

trail commissions owed on existing Annuities that survive the termination of the

Selling Agreements. Therefore, we agree with Plaintiffs that this case does not fall

neatly within the refusal-to-deal line of cases.

      But we disagree with Plaintiffs that Alabama case law clearly resolves this

issue in their favor. While Plaintiffs point us to Alcazar Amusement Co. v. Mudd &

Colley Amusement Co., 86 So. 209 (Ala. 1920), that case is inapposite. The

plaintiff in Alcazar sought to enjoin a third party from “enjoying the benefit” of

“conscious[ly] aiding” a party in breaching an existing contract. Id. at 211. The

language Plaintiffs cite from Alcazar—that a third party can be liable in tort

“independent of a right of action against the other party to the contract”—does not

speak to the core issue here: whether a third party’s failure to perform its own

contract amounts to “intentional interference” with another contract. Id. at 212.

      Without any binding precedent directly on point, we are left to make “our

best Erie guess” as to the viability of Plaintiffs’ claim under Alabama law. See

Thai Meditation Ass’n of Ala., Inc. v. City of Mobile, 980 F.3d 821, 840 (11th Cir.

2020). To that end, although Barber and Bear Creek are not quite on point, they

do provide some guidance. Despite those cases’ different procedural postures,

both appear to embrace a legal rule that intentional interference requires some type


                                          13
          USCA11 Case: 19-15014            Date Filed: 03/18/2021        Page: 14 of 18



of active interference on the defendant’s part that goes beyond terminating or

breaching its own contract.

       And looking beyond Alabama case law, there is a line of cases directly on

point that have concluded, with reasoning similar to Barber and Bear Creek, that a

plaintiff cannot reframe a defendant’s contract breach as tortious interference.10

We find two cases cited by Ohio National to be particularly instructive.

       First is Wometco Theatres v. United Artists Corp., 186 S.E. 572 (Ga. Ct.

App. 1935). As Ohio National notes, this case is especially relevant since

Alabama courts have closely followed Georgia case law in defining tortious

interference with business relations. See Waddell & Reed, Inc. v. United Inv’rs

Life Ins. Co., 875 So. 2d 1143, 1156 (Ala. 2003) (“declin[ing] to retreat from [its]

earlier acceptance of precedent from Georgia,” and “find[ing] cases applying

Georgia law to be helpful”). In Wometco, a Georgia appellate court held that “the


10
   In this line of cases, courts have sometimes found that a tortious interference claim based on a
defendant’s breach of its own contract fails on the intentional interference element; others have
found that the defendant did not act improperly or without justification; and still others have
treated intentional and improper interference as a single element. Compare Alvord & Swift v.
Stewart M. Muller Const. Co., 385 N.E.2d 1238, 1241 (N.Y. 1978) (holding that because “the
interference must be intentional, not merely negligent or incidental,” a plaintiff does not state a
claim by alleging that a defendant’s breach of contract incidentally interfered with a third party’s
separate contract), with R.E. Davis Chem. Corp. v. Diasonics, Inc., 826 F.2d 678, 686 n.17 (7th
Cir. 1987) (holding that a defendant’s breach of contract that affects a third party’s rights in a
separate contract might be considered intentional interference but might not be considered
“improper” if it “was purely incidental in character”). Alabama has not squarely addressed this
issue. But its refusal-to-deal line of cases suggests that the “intentional interference” element
requires some “active interference” beyond a mere contract breach that incidentally affects a
third party’s rights. See Barber, 677 So. 2d at 228. Therefore, it seems likely that Alabama
courts would analyze this issue under the “intentional interference” element.
                                                 14
         USCA11 Case: 19-15014        Date Filed: 03/18/2021    Page: 15 of 18



failure of a third person to perform an independent prior contract made with one of

the parties does not give rise to a cause of action [in tort] for inducing the breach of

the contract.” Id. at 575. This is true, the court held, even if the breaching party

knew that its breach would render the other contracting party unable to satisfy

separate contractual duties to a third party. Id. at 574–75. Georgia courts have

continued to cite this rule. See Watkins v. Hereth, 570 S.E.2d 629, 630 (Ga. Ct.

App. 2002); Kenimer v. Ward Wight Realty Co., 135 S.E.2d 501, 503 (Ga. Ct. App.

1964). In light of Alabama courts’ consistent reliance on Georgia case law, we

find Wometco and its progeny to be persuasive.

      Second is Artwear, Inc. v. Hughes, a New York case in which a company,

SNC, contracted with Andy Warhol’s estate for the exclusive rights to Warhol’s

artwork and trademarks. 615 N.Y.S.2d 689, 690–91 (1994). Under this contract,

Warhol’s estate had the final right of approval, subject to a reasonableness

requirement. Id. at 691. SNC then granted Artwear a sublicense to make T-shirts

using Warhol’s trademarks. Id. The sublicense agreement gave SNC and

Warhol’s estate the right of final approval, not subject to a reasonableness

requirement. Id. When the relationship between Warhol’s estate and SNC soured,

none of Artwear’s product was approved. Id. Artwear brought claims against the

estate for, among other things, breach of contract as a third-party beneficiary and

tortious interference with contractual rights. Id. at 691–92.


                                          15
         USCA11 Case: 19-15014         Date Filed: 03/18/2021     Page: 16 of 18



      The New York state court found that Artwear was not an intended third-

party beneficiary of SNC’s license agreement with Warhol’s estate. It then

dismissed Artwear’s tortious interference claim, holding that:

              Artwear’s cause of action for tortious interference with
              contract is . . . by its own terms, based on the estate’s
              alleged breach of the license agreement, which breach
              brought about SNC’s failure to perform the sublicense
              agreement. In reality, this is nothing more than a claim for
              damages incidentally flowing from the breach of the
              license agreement, to which Artwear was not a party and
              of which it is not, for the reasons indicated, a third-party
              beneficiary . . . . There exists no tort liability to incidental
              beneficiaries not in privity . . . . Thus, Artwear . . . cannot
              transform an alleged breach of the license agreement by
              the estate, a party with which it is not in privity, into a tort
              claim against that party. Artwear’s remedy is against the
              party with whom it dealt, SNC.

Id. at 695.

      Wometco and Artwear are on point, and their reasoning meshes with that of

the Alabama Supreme Court in Barber. The common thread running through the

two lines of cases is that to satisfy the intentional interference element, the

defendant must actively procure the breach of a separate contract; a mere failure to

satisfy its own contractual obligation, which incidentally impacts the rights of a

third party, does not suffice. See Barber, 677 So. 2d at 228 (“[A] mere refusal to

deal is not an intentional interference with contractual relations[;] although [the]

refusal to deal may be actionable as a breach of contract, it is not actionable in

tort.”); Wometco Theatres, 186 S.E. at 574–75 (“The mere failure of a party to a
                                            16
         USCA11 Case: 19-15014         Date Filed: 03/18/2021     Page: 17 of 18



contract to carry out its terms will not give rise to a [tort] cause of action . . .

against it” even if the breaching party knows “that the opposite party will not be

able to perform its contract with [a] third party.”).

       Connecting Alabama’s refusal-to-deal cases with the Wometco and Artwear

line of cases, “our best Erie guess” is that Alabama law does not allow plaintiffs

who have failed to establish intended third-party beneficiary standing to transform

the alleged contract breach into a tort claim. See Thai Meditation, 980 F.3d at 840.

For this reason, we conclude that Ohio National’s refusal to pay commissions

owed under the Selling Agreements is not, as a matter of law, an intentional

interference with the contracts between the broker dealers and their sales

representatives. Accordingly, we affirm the district court’s finding that Plaintiffs

failed to state a claim for tortious interference with business relations.

                                            D.

       Having concluded that the district court correctly dismissed each of

Plaintiffs’ claims, we must consider whether the district court correctly dismissed

the claims with prejudice. Leave to amend is to be freely given when justice so

requires. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (per curiam).

“Generally, where a more carefully drafted complaint might state a claim, a

plaintiff must be given at least one chance to amend the complaint before the

district court dismisses the action with prejudice.” Id. (alteration adopted and


                                            17
         USCA11 Case: 19-15014        Date Filed: 03/18/2021    Page: 18 of 18



internal quotation mark omitted). An amendment as a matter of course does not

count as this “one chance to amend.” Id. at 1163–64.

      But there are exceptions to this rule. A district court need not grant leave to

amend where amendment would be futile. Id. at 1163. To show that amendment

would not be futile, a plaintiff must show how the complaint could be amended to

cure its faults. Almanza, 851 F.3d at 1075.

      Here, in Plaintiffs’ memorandum in opposition to Ohio National’s motion to

dismiss, they included a footnote asking for leave to amend should the district

court find their claims deficient. But Plaintiffs did not indicate to the district court

the substance of a proposed amended complaint—nor do their briefs indicate how

their complaint could be amended to cure its faults. Id. As a result, we cannot say

that the district court abused its discretion in dismissing Plaintiffs’ First Amended

Complaint with prejudice.

      AFFIRMED.




                                           18